Order filed February 28, 2019




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00344-CR
                                    ___________

                  TIMOTHY PATRICK LEE, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 17-4721


                                     ORDER
      Timothy Patrick Lee, who is currently represented by court-appointed counsel
David G. Rogers, has filed in this court a timely request to proceed pro se on appeal.
Lee asks to be substituted for Rogers so that Lee may proceed with this appeal pro se.
We abate this appeal.
      We must abate the appeal and remand the cause to the trial court so that the
trial court may determine the following:
     1. Whether Lee desires to prosecute his appeal;
     2. Whether Lee remains indigent;
       3. If not indigent, whether Lee has retained counsel for this appeal; and
       4. If indigent, whether Lee desires to have counsel appointed to represent him
          in this appeal or whether, after being warned of the dangers and
          disadvantages of self-representation, Lee competently and intelligently
          chooses to exercise the right to represent himself.

If it is determined that Lee is indigent and is exercising his right to represent himself,
the trial court must develop evidence as to whether Lee’s decision to proceed without
counsel is knowingly and intelligently made. See Faretta v. California, 422 U.S.
806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v.
State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780,
783–86 (Tex. Crim. App. 1976). We note that Lee need not appear in person at the
hearing and that the trial court may permit him to appear via telephone. The trial
court is directed to enter findings of fact and conclusions of law and to make any
appropriate recommendations to this court.
        The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. The court reporter is directed to prepare and forward to this
court the reporter’s record from the hearing. These records are due to be filed in this
court on or before March 29, 2019.
        The appeal is abated.


February 28, 2019                                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2